El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La primera contención del apelante es que la confirmación de un arreglo (composition) entre el quebrado y sus acreedores (no obstante la oposición de uno de tales acreedores, quien posteriormente aceptó un pago a prorrata) relevó a los fiadores de diclio quebrado de toda responsabilidad por el saldo en descubierto de una obligación en poder del acreedor disidente, aquí demandante. La corte de distrito' no erró al resolver esta cuestión en forma adversa al apelante. 7 C. J. 346, See. 598; Easton Furniture Manufacturing Co. v. Caminez, 146 App. Div. 436; Stauffer, Eschleman Co. v. Aldington Hardware & F. Co., 131 La. 714; Myers v. International Trust Co., 273 U. S. 380.
La segunda contención del apelante suscita una cuestión de novación.
Según lia sido desarrollada por las alegaciones y la prueba, ella era primordialmente una cuestión de intención y de becbo. *951No hallamos que se cometiera tan manifiesto error en la apre-ciación de la prueba sobre este particular, que exija la revo-cación.

Debe confirmarse la sentencia apelada.